Citation Nr: 1505586	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-23 454 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for malignant glioma, also claimed as brain cancer, due to ionizing radiation.  

2.  Entitlement to service connection for a seizure disorder, also claimed as secondary to malignant glioma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to December 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In December 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  The transcript of this hearing is a part of the record.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals VA treatment records from the Biloxi VA Medical Center (VAMC) from January 2013 to July 2013.  This has been considered by the Board in adjudicating this matter.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  There is competent, credible, and persuasive medical opinion evidence that the Veteran's malignant glioma is related to in-service radiation exposure.

2.  The medical evidence of record shows that the Veteran's seizure disorder is a result of his malignant glioma.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for malignant glioma are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2014).

2.  The criteria for service connection for a seizure disorder are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Service Connection

The Veteran contends that his brain cancer is the result of radiation exposure in service and that his seizure disorder is secondary to brain cancer.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997). 

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service. 

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d). 

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes all forms of cancer.  38 C.F.R. § 3.311(b)(2). 

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R.  § 3.310.  Service connection is possible when a service connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b).  In this case, the Veteran applied for service connection after the effective date of the amendment. 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Malignant Glioma and Secondary Seizure Disorder

The Veteran's service personnel records verify that the Veteran served as a fire controlman aboard the U.S.S. Pensacola (LSD 38).  A July 1990 service entrance examination was negative for any relevant abnormalities and the Veteran denied a history of a head injury in an accompanying Report of Medical History (RMH).  The remaining service treatment records from this period of service were negative for complaints, treatments or diagnoses related to brain cancer or seizure disability.

A July 2008 private treatment record reflected that the Veteran was hospitalized with new-onset seizures.  A magnetic resonance imaging (MRI) report revealed a mass consistent with astrocytoma.  The examiner noted that the Veteran was in good health prior to the seizure and that his past medical history was unremarkable with no history of headaches or any previous seizures.  The Veteran was diagnosed with seizures, respiratory failure secondary to seizures, and brain tumor.  

In a September 2008 follow-up private treatment record, the Veteran reported having several seizures in succession before being taken to the emergency room.  His wife stated that his seizures were going on and off for several hours during that time.  The Veteran was eventually stabilized, and CT and MRI scans showed infiltrative right temporal lobe lesion in the white matter without hemorrhage.  The Veteran reported to the examiner what he used to do in the military and that he was exposed to some munition and depleted uranium stores for approximately four to five years.  The examiner noted that the Veteran had since only had symptoms of some morning headaches and a numbing sensation in his left foot.  The Veteran also underwent a biopsy which revealed a final diagnosis of malignant glioma.  

The Veteran contends that he was exposed to depleted uranium on a daily basis aboard the U.S.S. Pensacola from 1992 to 1996.  The Veteran also reported that the worst exposure was in 1995 where they shot 6000 rounds a day aboard the ship prior to returning to the Navy Ammo Depot.  The Veteran stated that he served as both a gun captain and observer and was stationed directly below the left of the guns while they were being shot.  

In April 2009, the Veteran submitted a buddy statement from M.W., who served with the Veteran abroad the U.S.S. Pensacola as a fire controlman.  He testified that their normal duties included routinely handling depleted uranium ammunition and its casings.  The Veteran also reported using dry cleaning solvent PD-680 to clean gun barrels and degrease various parts of the weapon system.  The Veteran also reported routinely uploading, downloading, and firing 20 millimeter (mm) depleted uranium rounds.  Further, the close-in weapons system (CIWS) magazines were located adjacent to their workspace and their duties also included entering the magazine lockers to take temperature readings.  

In September 2009, the RO requested from the U.S. Navy Environmental Health Center Detachment Naval Dosimetry Center a DD 1141, Record of Exposure to Ionizing Radiation or equivalent record of occupational radiation exposure.  In October 2009, the Naval Dosimetry Center sent a response indicating that there were no records for the Veteran when the files were searched using the personal information provided by the RO.  

When the presumption of service connection cannot be applied, instruction on the development of such claims based on exposure to ionizing radiation is provided in 38 C.F.R. § 3.311 (2014).  Significantly, the development of such claims is based on the presence of a radiogenic disease having manifested to a compensable degree.  Pursuant to section 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2)(vii) (2014).  

In November 2009, the Veteran submitted a private medical opinion from Dr. L.L., a certified radiation oncologist, who treated the Veteran for his brain tumor.  Dr. L.L. was also a former Air Force officer familiar with radioactive materials.  The oncologist opined that based on the Veteran's service as a fire controlman and working daily with depleted uranium, high frequency radar, and carcinogenic/caustic chemical, the combination of these environmental events and exposures "could have caused or at least contributed to the eventual development of the cancerous brain tumor."  

In an August 2012 private medical opinion from Dr. L.L., he reported that the Veteran continued to receive radiation therapy to kill the cancerous cells in his tumor.  Dr. L.L. provided additional rationale in support of the Veteran's claim that his brain tumor was caused by radiation exposure in service.  First, Dr. L.L. noted that there were multiple causes of cancer such as genetics, environmental, carcinogens, etc.  In this case, the Veteran did not have a family history of cancer but he worked daily with depleted uranium, high frequency radar, and carcinogenic/caustic chemicals in service, all of which alone could cause cancer.  Dr. L.L. also reported that he reviewed the June 1991 U.S. Navy study entitlement PHALANX Gamma Radiation Environmental Summary Report.  Dr. L.L. asserted that as a certified radiation oncologist, he was fully qualified and capable to calculate radiation exposure.  He found that the previously calculated radiation exposure by the Veteran was correct and did in fact clearly exceed the maximum allowable exposure for a five year rate within the first year of exposure.  Therefore, Dr. L.L. provided a medical opinion that the Veteran did indeed exceed the maximum allowable rate of safe exposure as defined by Navy instruction.  He also opined that the Veteran's brain cancer was more likely than not caused by prolonged and unsafe exposure to depleted uranium during his service aboard the U.S.S. Pensacola.  

In a November 2014 private medical opinion by Dr. L.L., he clarified the previous August 2012 opinion by submitting the calculations used based on the instructions provided from the June 1991 U.S. Navy study.  Dr. L.L. confirmed that the Veteran exceeded the maximum allowable rate of safe exposure and opined that the Veteran's brain tumor was more likely than not caused by prolonged and unsafe exposure to depleted uranium.  The Board finds that Dr. L.L.'s opinion constitutes as a "credible source" given Dr. L.L.'s professional credentials and expertise.   See 38 C.F.R. § 3.311(a)(3)(ii) (2014).   

The Board finds that the Veteran has a current disability as he has been diagnosed with malignant glioma and seizures.  In order for his current disabilities to be recognized as service connected, the medical evidence of record must establish a link between this condition and service or a service-connected disability or that the disability manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309, 3.310; Shedden and Hickson, supra.  The Veteran's private oncologist has opined that it was more than likely that the Veteran's current brain tumor was related to his exposure to depleted uranium in service.  This opinion was based upon a review of the Veteran's medical history and contained a complete rationale, including citation to medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  The opinion is based on sound medical principles.  Thus, the Board finds Dr. L.L.'s opinion highly persuasive.  No other competent medical opinion is of record.  Additionally, the medical evidence shows that the Veteran's seizures are due to the malignant glioma.  Accordingly, service connection for malignant glioma and seizure disorder secondary to malignant glioma is warranted. 

      (CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for malignant glioma is granted. 

Entitlement to service connection for a seizure disorder as secondary to malignant glioma is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


